AFI PSU CASH Non-US China




EXHIBIT 10.14
2016 Long-Term Performance-Based Restricted Stock Unit Grant
Performance Goals Based on Cumulative EBITDA


Company Confidential
ARMSTRONG FLOORING, INC.
2500 Columbia Ave., P.O. Box 3025
Lancaster, PA 17604
717.672.9611
 
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
 
 
 
I am pleased to inform you that the Company’s Management Development and
Compensation Committee granted you the following:
Date of Grant:
%%DATE,’Month DD, YYYY’%-%
Performance Units (“Target Award”):
%%TOTAL_SHARES_GRANTED,’999,999’%-%
Performance Period (“Performance Period”):
April 1, 2016 through December 31, 2018
This award recognizes the importance of your role in achieving the Company’s
long-term strategy and is subject to the terms of the 2016 Long-Term Incentive
Plan and the award agreement. The award agreement consists of this grant letter
with the Performance Goals attached as Exhibit A, and the Terms and Conditions
attached as Exhibit B.


The Performance Units will be earned by achieving a Performance Goal based on
Cumulative EBITDA, subject to your continued employment through the end of the
Performance Period. The Committee has established the Performance Goal set forth
on Exhibit A, which allows you to earn up to 200% of the Target Award, if you
remain continuously employed by the Employer through the end of the Performance
Period.


To the extent the Performance Goal is achieved and you satisfy the employment
requirements, the Performance Units that are earned and vested will be paid to
you in cash following the conclusion of the Performance Period in accordance
with the payment terms set forth in the Terms and Conditions. You have no
ownership or voting rights relative to the Performance Units.


If the Company makes cash dividend payments during the Performance Period, the
value of the dividends on shares attributable to the Performance Units will
accrue as dividend equivalents in a non-interest bearing bookkeeping account.
You will receive a cash payment equal to the accrued dividend equivalents at the
end of the Performance Period, adjusted for the number of Performance Units that
become earned and vested.


Employment Events


The following chart is a summary of the provisions which apply to this award in
connection with termination of employment. The following is only a summary, and
in the event of termination of employment, the award will be governed by the
Terms and Conditions.
 
Event
Provisions
Voluntary Resignation
Termination for Cause
All Performance Units and accrued dividend equivalents are forfeited.
“55 / 5” Rule Termination
(55 years of age or older with 5 years of service)
Involuntary Termination Without Cause
If termination occurs after 10 months following the Date of Grant, then to the
extent that the Performance Goal is achieved, Performance Units and accrued
dividend equivalents are earned pro-rata, based on the period of employment;
otherwise the Performance Units and accrued dividend equivalents are forfeited.
Death
Long-Term Disability
To the extent that the Performance Goal is achieved, Performance Units and
accrued dividend equivalents are earned pro-rata, based on the period of
employment.
After a Change in Control:
Involuntary Termination Without Cause
Death
Long-Term Disability
Performance Units calculated upon the Change in Control and accrued dividend
equivalents are earned as described in Exhibit A.
 
 
 






--------------------------------------------------------------------------------

AFI PSU CASH Non-US China




In the event of any inconsistency between the foregoing summary and the Terms
and Conditions or the 2016 Long-Term Incentive Plan, the Terms and Conditions or
the 2016 Long-Term Incentive Plan, as applicable, will govern. Capitalized terms
used but not defined in this grant letter will have the meanings set forth in
the 2016 Long-Term Incentive Plan or the Terms and Conditions, as applicable.


Please contact Clement Lodiong (717-672-9585) if you have questions.


Sincerely,


Donald R. Maier
President and Chief Executive Officer


The information contained in this letter is confidential and any discussion,
distribution or use of this information is prohibited.




















--------------------------------------------------------------------------------





Exhibit A
Performance Goal


Cumulative EBITDA: Cumulative EBITDA is defined as (i) operating income, plus
(ii) depreciation and amortization, plus (iii) non-cash pension expense, as
determined by the Committee.


Cumulative EBITDA Performance Scale
Performance Level
 
Payout
Below 80% of Target Performance
 
0%
80% of Target Performance
 
50%
Target Performance
 
100%
150% of Target Performance or greater
 
200%





Threshold level performance must be achieved in order to earn any Performance
Units for the Performance Goal. If actual performance is between performance
levels, the number of Performance Units earned with respect to the Performance
Goal will be interpolated on a straight line basis for pro-rata achievement for
performance at or between performance levels. If the Performance Goal would
produce fractional units, the number of Performance Units earned shall be
rounded up to the nearest whole unit, but not in excess of an aggregate of 200%
of the Target Award.


Change in Control:


If a Change in Control occurs prior to the end of the Performance Period, the
number of Performance Units earned with respect to the Cumulative EBITDA
Performance Goal will be the greater of (i) the Target Award or (ii) the number
of Performance Units earned with respect to the Cumulative EBITDA Performance
Goal based on Cumulative EBITDA through the date of the Change in Control
relative to the 2016, 2017 and 2018 portions of the total Cumulative EBITDA
target, as determined by the Committee before the Change in Control in its sole
discretion. Cumulative EBITDA through the date of the Change in Control shall be
compared to the annual and quarterly targets for the period through the date of
the Change in Control.
  
The Committee reserves discretion to provide for accelerated vesting of the
earned Performance Units at a higher performance level pursuant to Section 14(b)
of the Plan.









--------------------------------------------------------------------------------





EXHIBIT B


ARMSTRONG FLOORING, INC.
2016 LONG-TERM INCENTIVE PLAN
    
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT
TERMS AND CONDITIONS


1.Grant.
(a)Subject to the terms set forth below, Armstrong Flooring, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) two target
awards (the “Target Award”) of performance-based restricted stock units (the
“Performance Units”) as specified in the 2016 Long-Term Performance Restricted
Stock Unit Grant Letters to which these Grant Conditions relate (the “Grant
Letters”). The “Date of Grant” is April 11, 2016. The Performance Units are
Stock Units that relate to common stock of the Company (“Company Stock”) and
entitle the Grantee to receive a cash bonus payment from the Grantee’s employer
subject to the terms set forth below.
(b)The Performance Units shall be earned, vested and payable if and to the
extent that the Cumulative Free Cash Flow and Cumulative EBITDA performance
goals set forth in the Grant Letters (the “Performance Goals”), employment
conditions and other terms of these Grant Conditions are met. The “Performance
Period” for which the attainment of the Performance Goals will be measured is
the period beginning April 1, 2016 and ending December 31, 2018.
(c)These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letters. This grant is made under the Armstrong Flooring, Inc. 2016 Long-Term
Incentive Plan (the “Plan”). Any terms not defined herein shall have the
meanings set forth in the Plan.
2.Performance Goals; Vesting.
(a)The Grantee shall earn and vest in a number of Performance Units based on the
attainment of the Performance Goals for the Performance Period, provided that
the Grantee continues to be employed by the Company or its subsidiaries or
affiliates (collectively the “Employer”) through December 31, 2018 (the “Vesting
Date”). The Performance Goals shall be earned based on attainment of the
Performance Goals and shall vest based on the Grantee’s continued employment
through the Vesting Date, or as otherwise provided below.
(b)After the end of the Performance Period, the Management Development and
Compensation Committee (the “Committee”) will determine whether and to what
extent the Performance Goals have been met and the amount earned with respect to
the Performance Units. The Grantee can earn up to 200% of the Target Award based
on attainment of the Performance Goals, as set forth in the Grant Letters.
Earned and vested Performance Units shall be payable as described in Section 5.
(c)If a Change in Control occurs, the amount earned with respect to the
Performance Units shall be determined as of the date of the Change in Control as
described in the Grant Letters. The earned Performance Units shall continue to
vest based on the Grantee’s continued employment through the Vesting Date,
except as otherwise provided herein. Earned and vested Performance Units shall
be payable as described in Section 5. Notwithstanding the foregoing, if the
Performance Units are not assumed by, or replaced by substantially identical
grants by, the successor company in the Change in Control, the earned
Performance Units shall vest as of the date of the Change in Control, and such
earned and vested Performance Units shall be paid as of the date of the Change
in Control if the Change in Control is a 409A CIC (as defined below) and if
permitted by the plan termination provisions of the regulations under section
409A of the





--------------------------------------------------------------------------------




Code. If payment at the date of the Change in Control is not permitted under
section 409A, the earned and vested Performance Units shall be payable as
described in Section 5.
(d)Except as described below, no Performance Units shall be earned prior to the
Committee’s determination of achievement of the Performance Goals, and to the
extent that the Performance Goals are not attained, the Performance Units shall
be immediately forfeited and shall cease to be outstanding as of the date of the
Committee’s determination.
3.Termination of Employment.
(a)General Rule. Except as described below, if the Grantee ceases to be employed
by the Employer prior to the Vesting Date, the Performance Units shall be
forfeited as of the termination date and shall cease to be outstanding.
(b)“55 / 5” Rule Termination. If, after ten months following the Date of Grant
but prior to the Vesting Date, the Grantee ceases to be employed by the Employer
on account of a “55 / 5” Rule Termination (as defined below), the Grantee shall
earn and vest in a pro-rated portion of the outstanding Performance Units based
on the extent to which the Performance Goals are achieved for the Performance
Period; provided such vesting does not result in a violation of any age
discrimination or other applicable law. In the event of a Change in Control, the
amount achieved for the Performance Period shall be determined as of the Change
in Control date as described in the Grant Letters. The pro-rated portion shall
be determined by multiplying the number of Performance Units earned based on
attainment of the Performance Goals by a fraction, the numerator of which is the
number of months that elapsed during the period beginning on April 1, 2016
through the Grantee’s termination date, and the denominator of which is 33. A
partial month after the month of grant shall count as a full month for purposes
of this calculation. The pro-rated earned Performance Units shall be paid as
described in Section 5.
(c)Involuntary Termination before a Change in Control. If, before a Change in
Control and after ten months following the Date of Grant but prior to the
Vesting Date, the Grantee ceases to be employed by the Employer on account of
Involuntary Termination (as defined below), the Grantee shall earn and vest in a
pro-rated portion of the outstanding Performance Units based on the extent to
which the Performance Goals are achieved for the Performance Period, provided
such vesting does not result in a violation of any age discrimination or other
applicable law. In the event of a subsequent Change in Control, the amount
achieved for the Performance Period shall be determined as of the Change in
Control date as described in the Grant Letters. The pro-rated portion shall be
determined by multiplying the number of Performance Units earned based on
attainment of the Performance Goals by a fraction, the numerator of which is the
number of months that elapsed during the period beginning on April 1, 2016
through the Grantee’s termination date, and the denominator of which is 33. A
partial month after the month of grant shall count as a full month for purposes
of this calculation. The pro-rated earned Performance Units shall be paid as
described in Section 5.
(d)Death or Long-Term Disability Before a Change in Control. If, before a Change
in Control, the Grantee ceases to be employed by the Employer prior to the
Vesting Date on account of death or Long-Term Disability (as defined below), the
Grantee shall earn and vest in a pro-rated portion of the outstanding
Performance Units based on the extent to which the Performance Goals are
achieved for the Performance Period. In the event of a subsequent Change in
Control, the amount achieved for the Performance Period shall be determined as
of the Change in Control date as described in the Grant Letters. The pro-rated
portion shall be determined by multiplying the number of Performance Units
earned based on attainment of the Performance Goals by a fraction, the numerator
of which is the number of months that elapsed during the period beginning on
April 1, 2016 through the Grantee’s termination date and the denominator of
which is 33. A partial month after the month of grant shall count as a full
month





--------------------------------------------------------------------------------




for purposes of this calculation. The pro-rated earned Performance Units shall
be paid as described in Section 5.
(e)Involuntary Termination, Death and Disability on or after a Change in
Control. If the Grantee’s employment terminates on account of Involuntary
Termination, death or Long-Term Disability on or after a Change in Control and
prior to the Vesting Date, the Grantee shall vest in the Performance Units
earned as of the Change in Control date as described in the Grant Letters.
(f)Coordination of Provisions. If the Grantee terminates employment in a
termination that is both a “‘55 / 5’ Rule Termination” and an Involuntary
Termination, the termination shall be treated as an Involuntary Termination for
purposes of the Grant Condition and Grant Letters.
4.Definitions. For purposes of these Grant Conditions and the Grant Letters:
(a)“‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.
(b)“Cause” shall mean any of the following, as determined in the sole discretion
of the Employer: (i) commission of a felony or a crime involving moral
turpitude; (ii) fraud, dishonesty, misrepresentation, theft or misappropriation
of funds with respect to the Employer; (iii) violation of the Employer’s Code of
Conduct or employment policies, as in effect from time to time; (iv) breach of
any written noncompetition, confidentiality or nonsolicitation covenant of the
Grantee with respect to the Employer; or (v) gross negligence or misconduct in
the performance of the Grantee’s duties with the Employer.
(c)“Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.
(d)“Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.
5.Payment.
(a)Except as provided below, after the end of the Performance Period, if the
Committee certifies that the Performance Goals and other conditions to payment
of the Performance Units have been met, the Company shall cause the Grantee’s
employer to make a cash payment to the Grantee, payable in local currency, equal
to the Fair Market Value of the shares of Company Stock underlying the earned
and vested Performance Units, subject to applicable withholding for Taxes (as
defined below) and subject to compliance with section 409A of the Code and as
described in Section 20(h) of the Plan. The Fair Market Value of the shares
shall be determined as of the date immediately before the payment date. The cash
payment for earned and vested Performance Units shall be made between April 1,
2019 and April 30, 2019, except as provided below. All unpaid Performance Units
shall be forfeited in the event of termination for Cause.
(b)If the Grantee’s employment terminates for any reason other than Cause upon
or within two years after a Change in Control that meets the requirements of a
409A CIC, the Company shall cause the Grantee’s employer to make a cash payment
to the Grantee, payable in local currency, equal to the Fair Market Value of the
shares of Company Stock underlying the earned and vested Performance Units
within 60 days after the termination date, subject to applicable withholding for
Taxes and subject to compliance with section 409A of the Code and as described
in Section 20(h) of the Plan. The Fair Market Value of the shares shall be
determined as of the date immediately before the payment date. If a Change in
Control does not meet the requirements of a 409A CIC, the Grantee’s earned and
vested Performance Units shall be paid at the date described in subsection (a).
6.Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Performance Units and shall be payable subject to the same Performance Goals,
vesting terms and other





--------------------------------------------------------------------------------




conditions as the Performance Units to which they relate. Dividend Equivalents
shall be credited on the Performance Units when dividends are declared on shares
of Company Stock from the Date of Grant until the payment date for the vested
Performance Units. The Company will keep records of Dividend Equivalents in a
non-interest bearing bookkeeping account for the Grantee. No interest will be
credited to any such account. Vested Dividend Equivalents shall be paid in cash
at the same time and subject to the same terms as the underlying vested
Performance Units. If and to the extent that the underlying Performance Units
are forfeited, all related Dividend Equivalents shall also be forfeited.
7.No Stockholder Rights. No shares of Company Stock shall be issued to the
Grantee with respect to the Performance Units, and the Grantee shall not be, nor
have any of the rights or privileges of, a stockholder of the Company with
respect to any Performance Units.  
8.No Right to Continued Employment. The grant of Performance Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.
9.Incorporation of Plan by Reference. The Grant Letters and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Committee shall be conclusive upon
any question arising hereunder. The Grantee’s receipt of the Performance Units
constitutes the Grantee’s acknowledgment that all decisions and determinations
of the Committee with respect to the Plan, the Grant Letters, these Grant
Conditions, and the Performance Units shall be final and binding on the Grantee
and any other person claiming an interest in the Performance Units.
10.Withholding Taxes.
(a)The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Performance Units (the “Taxes”).
(b)Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or undertakings regarding the
treatment of any Taxes in connection with any aspect of the Performance Units,
including the grant, vesting or settlement of the Performance Units and the
receipt of any Dividend Equivalents; and (ii) does not commit to structure the
terms of the grant or any aspect of the Performance Units to reduce or eliminate
the Grantee’s liability for Taxes. Further, if the Grantee has become subject to
tax in more than one jurisdiction between the date of grant and the date of any
relevant taxable event, the Grantee acknowledges that the Employer (or the
Grantee’s former employer, as applicable) may be required to collect, withhold
or account for Taxes in more than one jurisdiction.
11.Company Policies. All amounts payable under the Grant Letters and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.
12.Assignment. The Grant Letters and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Performance
Units, except to a successor grantee in the event of the Grantee’s death.





--------------------------------------------------------------------------------




13.Section 409A. The Grant Letters and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with Section
20(h) of the Plan, including the six-month delay for specified employees in
accordance with the requirements of section 409A of the Code, if applicable. In
furtherance of the foregoing, if the Performance Units or related Dividend
Equivalents constitute “nonqualified deferred compensation” within the meaning
of section 409A of the Code, vested Performance Units and related Dividend
Equivalents shall be settled on the earliest date that would be permitted under
section 409A of the Code without incurring penalty or accelerated taxes
thereunder.
14.Successors. The provisions of the Grant Letters and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letters and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letters and these Grant Conditions as it deems
appropriate to reflect the corporate event.
15.Governing Law. The validity, construction, interpretation and effect of the
Grant Letters and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.
16.No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Performance Units under the Grant Letters and these Grant
Conditions, the Grantee acknowledges the following:
(a)the Plan is established voluntarily by the Company, the grant of the
Performance Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;
(b)the grant of the Performance Units under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Performance Units, or benefits in lieu of them, even if Performance Units have
been granted repeatedly in the past;
(c)all decisions with respect to future grants of Performance Units, if any,
will be at the sole discretion of the Committee;
(d)the Grantee is voluntarily participating in the Plan;
(e)the Performance Units and any payments thereunder are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Employer (including, as applicable, the Grantee’s employer) and
which are outside the scope of the Grantee’s employment contract, if any;
(f)the Performance Units and any payments thereunder are not to be considered
part of the Grantee’s normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;
(g)the Performance Units and any payments thereunder are not intended to replace
any pension rights or compensation;
(h)the grant of Performance Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;
(i)the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. The Grantee understands that the Company is
not





--------------------------------------------------------------------------------




responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Performance Units; and
(j)the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive payment under or ceasing to have the opportunity
to participate in the Plan as a result of such cessation or loss or diminution
in value of the Performance Units as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.
17.Data Privacy.
(a)The Grantee hereby explicitly and unambiguously consents to the collection,
systematization, accumulation, storage, blocking, destruction, use, disclosure
and transfer, in electronic or other form, of the Grantee’s personal data as
described in these Grant Conditions by and among, as applicable, the Grantee’s
employer, the Company or its subsidiaries or affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.
(b)The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information
about the Grantee regarding the Grantee’s employment, the nature and amount of
the Grantee’s compensation and the fact and conditions of the Grantee’s
participation in the Plan, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or its subsidiaries or affiliates and
details of all awards in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).
(c)The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, any
third parties assisting in the implementation, administration and management of
the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the





--------------------------------------------------------------------------------




consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.


*    *    *





